lo

p

co “tN

Ne)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cr-00005-SMJ ECFNo. 35 filed 02/14/20 PagelD.75 Page 1 of 2

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON
UNITED STATES OF AMERICA, )
_ )
Rises, ) NO. 20cR- 00-005 -guy- 1
v. } DEFENDANT’S STATEMENT
‘ : ) OF REASONS IN SUPPORT
Monica Pesina 5 ) OF THE MOTION TO
) CONTINUE TRIAL
Defendant. )
My attorney has advised me of my right under the Speedy Trial Act, 18 U.S.C. § 3161, to
go to trial within a seventy-day period. My attorney has also advised me that a continuance of the
trial is needed, and we discussed the reasons for a continuance.

A motion to continue the trial has been filed.

My attorney has advised me, and I understand that, if the Court grants the motion to
continue that all time between the date the motion to continue was filed and the new date for trial
will be excluded from the speedy-trial period under the Speedy Trial Act.

After reviewing the motion and discussing the reasons for the requested continuance with
my attorney, I knowingly and voluntarily ask this Court to grant that motion to continue and reset
the trial date from its current date of 3/30/2020 _to a date not later than __ 6/26/2020
for the following reasons as found in 18 U.S.C. § 3161: Wy aviorney aad |

need add Honan! time typ reuier discovery, raves gate

my CUse, Gnd prepare @ defense.

 

 

Defendant’s Statement of Reasons in Support of Motion to Continue Trial - 1 Rev. 3/8/2016

 
oOo Oo JN HK UH FF WY NO

NY NH HN NH WH NY NHN NK NO KF FF HF HF Fe Ee Eee ES
o tat NHN Uh BR WY NY KY CO OBO moe HN KH HH SP OY YY KF CS

Case 2:20-cr-00005-SMJ ECF No. 35_ filed 02/14/20 PagelD.76 Page 2 of 2

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Marth Rey WV

Defendant
Date: x 3 -ZoO

I have read this form and discussed ALE fv ocLtel

Counsel for peat
Date: 2-/¢§—Zo

I have translated this form into a language in which the Defendant is conversant. If
questions have arisen, I have notified the Defendant’s counsel of the questions and have
not offered not given advice nor personal opinions.

 

Interpreter (printed name)

 

Interpreter (signature)
Date:

Defendant’s Statement of Reasons in Support of Motion to Continue Trial - 2 Rev. 3/8/2016

 
